Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 02, 2022

The Court of Appeals hereby passes the following order:

A22A0786. LEROY DEWAYNE BARNES v. THE STATE.

      This case was docketed by this Court on January 6, 2022, and appellant’s brief
was due on January 26, 2022. As of the date of this order, appellant has not filed a
brief and has not requested an extension of time in which to do so. Accordingly, this
appeal is hereby DISMISSED pursuant to Court of Appeals Rules 13 and 23 (a).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/02/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.